Citation Nr: 1737147	
Decision Date: 09/05/17    Archive Date: 09/19/17

DOCKET NO.  02-09 169	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 10 percent for the right lower extremity peripheral neuropathy prior to January 17, 2017, and in excess of 20 percent beginning January 17, 2017.

2.  Entitlement to a disability evaluation in excess of 20 percent for the service-connected lumbar spine disability.

3.  Entitlement to an initial disability evaluation in excess of 50 percent for the service-connected psychiatric disability.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty in the United States Army from January 1979 to January 1982.  This case originally came before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

There are multiple appeals currently before the Board that arose at different times.  As such, the appeals would have different docket dates.  For efficiency, the Board will adjudicate all appeals over which it has jurisdiction.  See Ramsey v. Nicholson, 20 Vet. App. 16, 34 (2006) (holding that 38 U.S.C.A. § 7107 is not an exclusive set of rules by which the Board must consider and decide cases, but rather was intended "to set broad guidelines for the general order of processing appeals at the Board to ensure fairness, efficiency, and timeliness in consideration and decision of appeals"). 

The appellant provided testimony at personal hearings conducted at the RO in March 2004, and May 2006.  In December 2007, the appellant presented testimony at a Travel Board hearing conducted at the RO before the undersigned Veterans Law Judge.  A transcript of each one of those hearings has been associated with the claims file.  

In March 2013, the RO issued a rating decision in which it granted service connection for peripheral neuropathy of the right lower extremity and assigned an initial disability evaluation of 10 percent, effective November 16, 2012.  While the issue was in appeal status, in a rating decision issued in January 2017, the RO increased the initial disability evaluation for the right lower extremity peripheral neuropathy from 10 to 20 percent, effective from January 17, 2017.  The Veteran is appealing the initial rating that was assigned for the service-connected peripheral neuropathy in the right lower extremity after service connection was granted.  As such, the guidance of Fenderson v. West, 12 Vet. App. 119 (1999) is for application.  

Applicable law mandates that when an appellant seeks an increased rating, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See A.B. v. Brown, 6 Vet. App. 35 (1993).  Because the 10 and 20 percent evaluations are not the highest available, they remain in controversy and the issues on appeal are as listed on the title page.

The Board remanded the case for additional development in June 2017.  The case has now been returned to the Board for appellate review.

The Board again notes that the Veteran's attorney submitted a notice of disagreement (NOD) as to the 50 percent evaluation for the service-connected headaches assigned in the rating decision issued in June 2016.  Notwithstanding that 50 percent is the highest available evaluation for headaches, the 50 percent evaluation was granted by the Board in its May 2016 decision and any appeal of that 50 percent evaluation needs to go to the United States Court of Appeals for Veterans Claims and not the AOJ.  In any case, in July 2017, the Veteran indicated that he did not wish to appeal the 50 percent headaches rating.

This appeal was processed using the VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case must take into consideration the existence of this electronic record. 


FINDINGS OF FACT

1.  In July 2017, the Veteran withdrew his appeal as to the issue of entitlement to an initial disability evaluation in excess of 10 percent for the right lower extremity peripheral neuropathy prior to January 17, 2017, and in excess of 20 percent beginning January 17, 2017.

2.  In July 2017, the Veteran withdrew his appeal as to the issue of entitlement to a disability evaluation in excess of 20 percent for the service-connected lumbar spine disability.

3.  In July 2017, the Veteran withdrew his appeal as to the issue of entitlement to an initial disability evaluation in excess of 50 percent for the service-connected psychiatric disability.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal by the Veteran of his Substantive Appeal on the issue of entitlement to an initial disability evaluation in excess of 10 percent for the right lower extremity peripheral neuropathy prior to January 17, 2017, and in excess of 20 percent beginning January 17, 2017, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).

2.  The criteria for withdrawal by the Veteran of his Substantive Appeal on the issue of entitlement to a disability evaluation in excess of 20 percent for the service-connected lumbar spine disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).

3.  The criteria for withdrawal by the Veteran of his Substantive Appeal on the issue of entitlement to an initial disability evaluation in excess of 50 percent for the service-connected psychiatric disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Generally the Board's jurisdiction is predicated upon an appeal having been filed on an issue in controversy.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 19.7, 20.101.  An appeal consists of a timely filed notice of disagreement (NOD) in writing, and, after a Statement of the Case (SOC) has been furnished, a timely filed Substantive Appeal.  38 U.S.C.A. § 7105, 38 C.F.R. § 21.200.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204(c).

In July 2017, the Veteran submitted a written statement via his attorney's office in which he notified VA that he was withdrawing his claim for an initial disability evaluation in excess of 10 percent for the right lower extremity peripheral neuropathy prior to January 17, 2017, and in excess of 20 percent beginning January 17, 2017; his claim for a disability evaluation in excess of 20 percent for the service-connected lumbar spine disability; and his claim for an initial disability evaluation in excess of 50 percent for the service-connected psychiatric disability.  Therefore, the Veteran's appeal for the issues of entitlement an initial disability evaluation in excess of 10 percent for the right lower extremity peripheral neuropathy prior to January 17, 2017, and in excess of 20 percent beginning January 17, 2017; entitlement to a disability evaluation in excess of 20 percent for the service-connected lumbar spine disability; and entitlement to an initial disability evaluation in excess of 50 percent for the service-connected psychiatric disability are all withdrawn.  See 38 C.F.R. § 20.204.

As the Veteran has withdrawn his appeal as to the issues of entitlement an initial disability evaluation in excess of 10 percent for the right lower extremity peripheral neuropathy prior to January 17, 2017, and in excess of 20 percent beginning January 17, 2017; entitlement to a disability evaluation in excess of 20 percent for the service-connected lumbar spine disability; and entitlement to an initial disability evaluation in excess of 50 percent for the service-connected psychiatric disability, there remain no allegations of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the Veteran's appeal as to those three claims.  Therefore, the issues of entitlement an initial disability evaluation in excess of 10 percent for the right lower extremity peripheral neuropathy prior to January 17, 2017, and in excess of 20 percent beginning January 17, 2017; entitlement to a disability evaluation in excess of 20 percent for the service-connected lumbar spine disability; and entitlement to an initial disability evaluation in excess of 50 percent for the service-connected psychiatric disability are each dismissed, without prejudice.

Finally, the Board notes that the July 2017 communication from the appellant via his attorney's office also withdrew his claims involving rhinorrhea and chronic obstructive pulmonary disease (COPD).  However, while these two conditions are service-connected, it does not appear that there is any pending appeal as to an increased rating for either one of these two disabilities.  


ORDER

The Veteran's appeal as to the issues of entitlement an initial disability evaluation in excess of 10 percent for the right lower extremity peripheral neuropathy prior to January 17, 2017, and in excess of 20 percent beginning January 17, 2017; entitlement to a disability evaluation in excess of 20 percent for the service-connected lumbar spine disability; and entitlement to an initial disability evaluation in excess of 50 percent for the service-connected psychiatric disability is dismissed.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


